DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent application 15/799,525 has issued as U.S. Patent No. 10,780,290.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the enclosure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the enclosure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is also noted that claim 7 includes the same limitation in line 2 and may need to be amended in kind.
Claim 8 recites the limitation "the recess" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 are rejected by virtue of their dependence upon claim 3.
Claim 9 recites the limitation "the enclosure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the medical implant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (U.S. Pub. No. 2013/0006356 A1; hereinafter known as “Cook”).
Regarding claim 1, Cook discloses a device 310 (Abstract; Fig. 5), comprising: a first portion 320 having a tubular sidewall that is enclosed on a second end thereof to form an enclosure cavity and a second portion 330 that is a cap that is joined to a first end of the first portion, and a rare-earth magnet 325 disposed within the enclosure cavity ([0024]; [0026]; [0037]).
Regarding claim 2, Cook discloses that the first end of the first portion comprises a flange that mates with the second portion of the enclosure ([0027]).
Regarding claim 9, Cook discloses that the first portion of the enclosure is threaded 355 to create a screw having a pointed tip and the second portion comprises a plug that seals the first end of the first portion, the plug being a tool interface ([0026]-[0027]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13-17 of U.S. Patent No. 10,780,290.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent include each of the limitations recited by the present claims such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate the present claims.  Claim 1 of the issued patent includes the limitations of present claims 1-3; claims 2-7 of the issued patent include the limitations of present claims 4-9; and claims 13-17 of the issued patent include the limitations of present claims 10-14.

Allowable Subject Matter
Claims 3-8 would be allowable if the double patenting rejections set forth in this Office action are overcome and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 12-14 would be allowable if the double patenting rejections set forth in this Office action are overcome.
Claim 11 would be allowable if the double patenting rejections set forth in this Office action are overcome and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 3-8, none of the prior art of record teaches or reasonably suggests such a rod coupling assembly comprising a body portion cavity that receives the device with the rare-earth magnet hermetically sealed therein and a coupling hook to releasably attach to a spinal implant rod.  Kim (U.S. Pub. No. 2007/0179493 A1) and several other similar prior art references teach spinal implant devices with a hermetically sealed rare-earth magnet, but do not teach devices that include a coupling hook for releasably attach to a spinal implant rod.  Such hooks are used in the prior art to attach directly to the spine, not to attach a magnetic enclosure to a rod.  Similarly, regarding claims 10-14, none of the prior art of record teaches or reasonably suggests a device comprising an implantable medical device and a biocompatible enclosure containing a magnet and comprising a hook that releasably couples with the implantable medical device.  Prior art devices that include hooks use these hooks to attach themselves to bones or tissue, as opposed to an implantable medical device, or merely attach two components together with no biocompatible enclosure containing a magnet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hirschl (U.S. Pub. No. 2015/0251014 A1) teaches an implantable device that includes a magnet and can attach to implantable rods, but does not teach a coupling hook or a biocompatible enclosure cavity.  Barnes et al. (U.S. Pub. No. 2004/0059423 A1) teaches an implantable medical device that is releasably coupled with a biocompatible enclosure containing a magnet, but fails to teach a hook.  Pool et al. (U.S. Pub. No. 2012/0035661 A1) and Green et al. (U.S. Pub. No. 2015/0105826 A1) each teach a magnetic spinal implant wherein a rare-earth magnet is contained within a rod.  Culbert et al. (U.S. Pub. No. 2014/0296919 A1) teaches a magnetic spinal implant wherein a rare-earth magnet is contained within an actuator attached to a pedicle screw. Geist et al. (U.S. No. 9,339,309 B1) teaches a spinal implant comprising a coupling hook that releasably attaches to a spinal implant rod, but fails to teach any sort of magnetic enclosure in association with the hook.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791